In re Pan-American Life Ins. Co.; — Defendants); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 95-CA-0776; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “J”, Nos. 442-941, 479-472.
Granted. Ruling of the court of appeal is vacated and set aside. Motion to consolidate 95-CA-0396 with 95-CA-0776 is granted. Court of appeal is ordered to either grant PALIC’s request for expedited briefing schedule to allow oral argument with 95-CA-0396 on October 10, 1995 as scheduled or continue oral argument for a reasonable period of time. Case remanded to the court of appeal for further proceedings.
WATSON, J., would deny the application.